Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are allowed.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of Parent Application 15/858528 filed at 12/29/2017.

The following is an examiner's statement of reasons for allowance:
In interpreting the claims, in light of the specification the Examiner finds the claimed invention to be patentably distinct from the prior art of record.

Sheive et al. (U.S. Patent Application: 20140047413) teaches Among other things, a continuous framework is provided with which users can interact, on one or more platforms that support web standards, and which supports: (a) the hosting of applications, (b) the publication of hosted applications to a portal within the framework, and (c) the creation and direct editing of files, including text files, that embody those applications and conform to web standards. (See Abstract)

Massoudi (U.S. Patent Application: 20170068395) teaches A system for providing platform-independent content for thin client applications executing on client computing devices, the system including: a computer processor; and a content engine executing on the computer processor and 

Dokovski et al.  (U.S. Patent Application: 20110078708) teaches This disclosure provides various embodiments for providing a communication layer between a portal application and a separate and independent portlet container.  In one embodiment, a computer program product comprising computer readable instructions is operable when executed to expose an application programming interfaces (APIs) associated with methods permitting a portal application to invoke a portlet via the portlet container, where the portlet is run inside the portlet container.  The computer program product exposes one or more service provider interfaces (SPIs) providing services implemented and used by the portlet container to obtain information about the portlet to be invoked.  The computer program product further exposes an interface providing methods facilitating communications between the portal application and the portlet container during runtime of the portal application.  The portal application running in combination with the portlet container implements the API, SPI, and interface during the portal application's runtime to allow for portal execution. (See Abstract)


THANGESWARAN et al. (U.S. Patent Application: 20200133982) teaches the described technology relates to developing and/or maintaining dashboards in enterprise web applications.  In some aspects, a portal web application is configured to provide a user interface on a client device to create or modify a dashboard which includes a first plurality of widgets.  A second plurality of widgets includes widgets published to the portal web application from a plurality of subscriber web applications, where each of the second plurality of widgets is used in at least one of said subscriber web applications, and the first plurality of widgets includes one or more widgets from the second plurality of widgets.  In some other 


However, the prior art of records fail to teach or suggest individually or in combination:
A method for publishing of an application to a web container, the method comprising: establishing, by an application server, a channel of communication with a user device associated with an end user; embedding, by the application server, a web container into a web portal for a web browser at the user device, the web portal associated with a plurality of applications; executing, by the application server, an application of the plurality of applications in a user session associated with the end user, the application being platform-independent of the user device; capturing, by a server-side agent running on the application server, one or more images of a virtual screen associated with the application executed on the application server; and sending, by the server-side agent, the one or more images of the virtual screen to the web container of the web portal, the web portal configured to operate in a web browser of the user device; wherein the web container is configured to publish the one or more images of the virtual screen associated with the application to the web browser, to display the executed application on the user device as part of the web portal in the web browser. 
Dependent claims 2-13 further limits allowed independent claim 1; therefore, they are also allowed.

Similarly, the prior art of records fail to teach or suggest individually or in combination as set forth in independent claim 14. 
Dependent claims 15-20 further limits allowed independent claim 14; therefore, they are also allowed.

Accordingly, claims 1-20 are allowed because of the combination of other limitations and the limitations listed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should clearly labeled “Comments on statement of Reason for Allowance”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMIN ABEDIN whose telephone number is (571)270-5970.  The examiner can normally be reached on Monday to Friday from 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 5712727304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NORMIN ABEDIN/Primary Examiner, Art Unit 2449